ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.
Examiner's amendment rejoining claims and canceling the restriction requirement
As the only examiner's amendment, the 7/30/2020 restriction requirement is canceled and claims 5-7, 12-13 and 15-17 are rejoined.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)
Reasons for allowance
2/11/2021 claims 1-21 are allowed for the reasons of record and as summarized here.  (No claims are canceled.)
Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. Fernandez as cited on the 2/23/2021 IDS as well as art as found in the search notes, either individually or in obvious combination, does not teach the recited combination of an alternating signal, analog-to-digital conversion and time-shift difference analysis to identify a threading event.
Regarding 35 USC 101
Referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 3rd consideration relating to a particular machine integrating possible judicial exceptions into a practical application, the particular machine in this instance comprising at least the recited sequencing cell, signal generator and analog-to-digital converter. 
Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The 6/20/2017 supplemental drawings previously were accepted.
As noted in the 11/13/2020 action at p. 3, while the color green appears in various figures (e.g. Fig. 12A), the use of color does is not essential to the disclosure and is not referenced in the specification.  Also, no petition for color drawings has been filed.  Therefore, the drawings will not be reproduced or otherwise considered as color drawings, and no petition is required.  See 37 CFR 1.84.
Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/             Primary Examiner, Art Unit 1631